Appeal by the defendant from a judgment of the Supreme Court, Queens County (Sherman, J.), rendered March 7, 1988, convicting him of attempted robbery in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by him to the police.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the record shows that he understood the Miranda warnings, which were read to him in English, and that he effectively waived them. Accordingly, the hearing court properly denied that branch of his omnibus motion which was to suppress statements made by him to the police. Mangano, P. J., Brown, Sullivan, Harwood and Miller, JJ., concur.